Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Chang et al. 			:
Application No. 16/016,331			:		Decision on Petition under
Filing Date: June 22, 2018			:		37 C.F.R. § 1.78(c)	
Patent No. 10,726,527				:
Issue Date: July 28, 2020			:	
Attorney Docket No. 020347.030902		:

This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed April 30, 2021.

The petition is granted.

The Office issued a decision dismissing a petition under 37 C.F.R. § 1.78(c) on April 15, 2021.  The instant renewed petition was filed on April 30, 2021.  The renewed petition corrects the deficiencies identified in the prior decision.

The requirements set forth in 37 C.F.R. § 1.78(c) have been satisfied, and the late claim for priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.  A corrected Filing Receipt including the delayed benefit claim accompanies this decision on petition.

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application.  See MPEP § 211.05 for more information regarding entitlement to domestic benefit claims.

Any inquiries concerning this decision may be directed to Steven Brantley at (571) 272-3203. 

This application is being referred to the Certificates of Correction Branch for processing the request for a certificate of correction in accordance with this decision on the petition under  
37 C.F.R. § 1.78.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

ATTACHMENT: Corrected Filing Receipt